Citation Nr: 0424470	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  98-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chest wall pain, status post coronary artery 
bypass.

2.  Entitlement to an increased rating in excess of 30 
percent for coronary artery bypass with hypertension and left 
ventricular hypertrophy, for the period prior to June 4, 
2002.

3.  Entitlement to an evaluation in excess of 60 percent for 
coronary artery bypass with left ventricular hypertrophy, for 
the period on and subsequent to June 4, 2002.

4.  Entitlement to an evaluation in excess of 10 percent for 
hypertension, for the period on and subsequent to June 4, 
2002.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1963 to April 
1985.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Nashville, Tennessee, Regional Office (RO), which granted 
service connection and assigned a 10 percent evaluation for 
chest wall pain, status post coronary artery bypass; 
confirmed a 30 percent evaluation for coronary artery bypass 
with hypertension and left ventricular hypertrophy; and 
denied a total rating based on individual unemployability.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the chest wall pain disability rating 
appellate issue as listed on the title page of this remand.  

A May 2000 RO hearing was held.  A July 2002 rating decision 
discontinued the 30 percent evaluation for coronary artery 
bypass with hypertension and left ventricular hypertrophy 
and, instead, assigned separate ratings of 60 percent for 
coronary artery bypass with left ventricular hypertrophy and 
10 percent for hypertension, all effective June 4, 2002.  In 
light of the aforestated procedural history and AB v. Brown, 
6 Vet. App. 35 (1993), the Board has reframed the disability 
rating appellate issues as delineated on the title page of 
this remand, and will proceed accordingly.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide notice if 
further action is required on appellant's part.  


REMAND

In a November 1998 Substantive Appeal, appellant checked off 
a box therein requesting that a Board hearing be scheduled 
"at a local VA office before a member, or members, of the 
BVA" (i.e., a Travel Board hearing).  A Travel Board hearing 
was scheduled and such hearing was held in April 2003.  
However, the tape recording of that hearing was subsequently 
lost without any written transcript being prepared.  
Consequently, in July 2004, the Board's administrative staff 
sent the appellant a letter, informing him of the lost 
hearing tape and offering him the option of another Board 
hearing.  In a July 2004 written response, the appellant 
indicated that he wanted another "in person" Travel Board 
hearing.  Since Travel Board hearings are scheduled by the RO 
(See 38 C.F.R. § 20.704(a) (2003)), the Board is remanding 
the case for that purpose, in order to satisfy procedural due 
process concerns.  

Accordingly, the case is REMANDED for the following:

The RO should schedule a Travel Board 
hearing, and provide the appellant notice 
thereof in accordance with appropriate 
provisions.  If he desires to withdraw 
the request for such hearing prior to the 
hearing, he may do so in writing pursuant 
to applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



